Citation Nr: 0901199	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  06-19 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for arthritis of the 
back, shoulders and neck, to include as secondary to service-
connected diabetes mellitus.

3.  Entitlement to service connection for a back disability, 
to include as secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2004 and September 2005 
rating actions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, wherein the RO 
denied entitlement to hypertension, arthritis of the entire 
body, and a low back disability, all claimed as secondary to 
service-connected diabetes mellitus.  The veteran timely 
appealed both of the aforementioned rating actions to the 
Board. 

In July 2007, the veteran testified at a hearing before the 
undersigned at his local RO.  A copy of the hearing 
transcript is of record.  Additional evidence presented at 
the hearing was accompanied by a waiver of RO consideration.  
See 38 C.F.R. § 20.1304 (2008).  In October 2007, the Board 
remanded this case for additional development.  

In recent correspondence, the veteran explained that he was 
not claiming service connection for arthritis of the entire 
body, but only his upper and lower back, shoulders, and neck.  
The Board observes that the issue of entitlement to service 
connection for a low back disorder has been, until now, 
developed and adjudicated as a separate issue.  To avoid 
duplication of issues, however, the Board has amended the 
issues as reflected on the title page.

The issues of entitlement to service connection for arthritis 
of the upper and lower back, shoulders, and neck, to include 
as secondary to service-connected diabetes mellitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDING OF FACT

Current hypertension for VA purposes has not been 
demonstrated.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated during service, 
nor may it be presumed to have been so incurred; and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2006 & 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Duties to Notify

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

VA provided VCAA required notice in correspondence sent to 
the veteran in May 2005, March 2006, November 2007, and April 
2008.  These letters notified the veteran of what evidence 
was needed to substantiate the claim, of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, and identified his duties in obtaining 
information and evidence to substantiate his claim.  The 
March 2006, November 2007, and April 2008 letters also served 
to provide notice of the type of evidence necessary to 
establish a disability rating and effective date for the 
claimed disability under consideration, pursuant to the 
recent holding in the Dingess decision.  

It appears then that the only deficiency with regard to VCAA 
notice in this case is that some portions were received 
following the initial adjudication of the claim.  However, 
this timing deficiency was cured by readjudication of the 
claim in the July 2008 supplemental statement of the case 
(SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed.  Cir. 
2006).

Duties to Assist

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
service treatment records and VA medical treatment records.  
The veteran was also afforded necessary examinations.

Service Connection

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service- 
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen, except that it will no concede 
aggravation unless a baseline for the claimed disability can 
be established prior to any aggravation.  38 C.F.R. § 
3.310(b).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  In addition, certain chronic 
diseases, including hypertension, may be presumed to have 
been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Hypertension for VA purposes means that the diastolic blood 
pressure is predominantly 90 or more or systolic blood 
pressure is predominantly 160 or more.  Hypertension must be 
confirmed by readings taken two or more times on three 
different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note (1).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background & Analysis

The veteran contends that service connection is warranted for 
his hypertension, claimed as secondary to his service-
connected diabetes mellitus.

Service treatment records are negative for treatment or 
findings of hypertension or a heart condition.  The June 1970 
separation examination shows the veteran's blood pressure was 
130/82 and does not reflect a clinical diagnosis of 
hypertension.

The post-service medical evidence of record establishes that 
the veteran was diagnosed with diabetes mellitus in December 
2002.  The earliest medical record showing a diagnosis of 
hypertension is a private treatment record dated in March 
2003.  That record reflected that the veteran's diabetes 
mellitus was uncontrolled, but his hypertension was stable at 
102/70.  The treatment records report no diastolic blood 
pressure readings of 90 or more or systolic readings of 160 
or more.

The veteran underwent a VA examination in February 2004.  His 
claims file was not reviewed by the examining physician.  The 
veteran reported that he had been diagnosed with hypertension 
a year and a half ago.  The examiner noted that the veteran's 
hypertension was well-controlled with his current medication 
regimen.  Upon physical examination, the veteran appeared 
healthy.  His heart had a regular rate and rhythm, without 
murmur, rub, or gallop.  The diagnosis, in pertinent part, 
was hypertension, well-controlled on Cozaar.  The examiner 
stated that the veteran's hypertension was not the result of 
his diabetes.

In an October 2005 letter, Dr. C. C., the veteran's private 
physician, indicated that the veteran suffered from Type II 
diabetes, hypertension, peripheral vascular disease, and 
coronary artery disease, status post venting.  It was his 
opinion that the veteran's hypertension was worsened by his 
diabetes.  

The report from a May 2008 VA examination reflects that the 
veteran's hypertension had been stable since onset in 2003.  
He was noted to have been currently treated with medication, 
with no side effects.  His blood pressure was 125/78.  The 
blood pressure readings to establish the diagnosis of 
hypertension were: 126/77, 129/70, and 135/74.  Hypertensive 
heart disease was not present.  Based on review of the 
veteran's claims folder and physical examination, the 
examiner concluded that there was nothing in the record to 
show that hypertension was caused by or a result of active 
service.  The examiner further stated that the veteran's 
essential hypertension was less likely as not (less than a 
50/50 probability) to have been caused by or a result of 
diabetes, as there was nothing in the record to suggest this.  
Moreover, the hypertension was not aggravated by the diabetes 
because the hypertension was well-controlled and did not 
appear to be adversely or otherwise affected by the current 
diagnosis of diabetes.  

In determining whether a veteran has hypertension for VA 
purposes, the Court has applied the criteria adopted by VA in 
38 C.F.R. § 4.104.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).

The evidence clearly establishes that the veteran has a 
current diagnosis of hypertension, however, there is no 
evidence that he has ever had diastolic blood pressure 
readings of 90 or more or systolic readings of 160 or more as 
is required under the current version of 38 C.F.R. § 4.104.  
Accordingly, the evidence is against a finding that he has a 
current disability for VA purposes.

Because there have been no reported blood pressure readings 
showing hypertension for VA purposes, the preponderance of 
the evidence is against the claim, reasonable doubt does not 
arise and the claim must be denied.


ORDER

Service connection for hypertension, to include as secondary 
to service-connected diabetes, is denied.


REMAND

The veteran contends he is entitled to service connection for 
arthritis in his upper and lower back, shoulders, and neck, 
to include as secondary to his service-connected diabetes.

The appeal was previously remanded, in part, for a VA 
examination in October 2007.  At the time of the remand, the 
AMC instructed the examiner that the veteran was claiming 
service connection for "total body arthritis."  In the 
examination report, the examiner stated that "total body 
arthritis" was not a diagnosis that could be confirmed or 
diagnosed.  An opinion as to whether the service-connected 
diabetes caused or aggravated any disability of the back, or 
arthritis of the shoulders, or neck was not provided.  The 
veteran has since clarified that he is seeking service 
connection for arthritis specifically in his upper and lower 
back, shoulders, and neck, to include as secondary to his 
service-connected diabetes disorder.  Private treatment 
records in the file reflect diagnoses of arthritis of the 
lumbar and cervical spine, and osteoarthritis of the 
acromioclavicular joint, right shoulder.

The examination report repeatedly refers to the veteran as 
currently being service-connected for sciatica, when such is 
not the case.  The Board is unclear as to whether this 
incorrect assumption affected the examiner's opinion, if at 
all.  The opinion requires further clarification.  Thus, a 
new VA orthopedic examination must be performed prior to the 
Board's adjudication of this matter.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of any current 
disability of the back; and arthritis 
of the shoulders, and neck, found on 
evaluation.  All indicated tests and 
studies (including X-rays if needed) 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the examining 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.

2.  After reviewing the claims file and 
examining the veteran, the examiner 
should opine as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any 
arthritis of the back, shoulders, 
and/or neck is: a) related to the 
veteran's period of active service, b) 
proximately due to, or caused by, the 
veteran's service-connected diabetes 
mellitus, or (c) aggravated by the 
veteran's service-connected diabetes 
mellitus?  

In formulating the above-requested 
opinions, the examiner(s) is requested 
to comment on the significance, if any, 
of the post-service injuries to the 
veteran's lumbar spine.  The examiner 
should provide a rationale for all 
opinions. 

4.  If the claims remain denied, the RO 
or AMC should issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


